DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Polanyi (US 5122910)
	D2: Lang (US 20110310503)
	D3: Wedemeyer (US 4730926)

With respect to claim 1, D1 teaches a mirror adjustment assistance system, (in at least Col. 2, Ln 53- Col. 2, Ln 68) for trucks (vehicle) including: as part of a vehicle body at least a cabin having a front side with respect to an intended main direction of travel, a driver side, and a co-driver side; at least three independently adjustable mirrors (2x '13', 2x "17") attached to an exterior of the cabin, each of the at least three adjustable mirrors (2x '13', 2x "17"); and at least one vehicle body target marker (18) on an exterior surface of the vehicle body, wherein the at least one vehicle body target marker is associated with at least two of the at least three mirrors, 
D1 fails to expressly disclose having at least three INDEPENDENTLY adjustable mirrors, an aiming marker on or adjacent its reflective surface and wherein any aiming marker of at least two of the at least three adjustable mirrors can each only be aligned with the at least one vehicle body target markers.
In a related endeavor, D2 teaches at least three INDEPENDENTLY adjustable mirrors, (abstract, and fig. 1, elements 32, 38, 22, and 20) having an aiming marker (abstract; permanent visual marking 38, 40) on or adjacent its reflective surface and wherein any aiming marker (38 and 40) of at least two of the at least three independently adjustable mirrors can each only be aligned with the at least one vehicle body target markers.
D1 in view of D2 fail to expressly disclose wherein a second image of the first vehicle body target marker, in a second field of view continuous reflective surface of the second independently adjustable mirror, is alignable with the second aiming marker of the second independently adjustable mirror, wherein an image of the second vehicle 
In a related endeavor D3 fails to remedy the deficiencies of D1 and D2 with regard to wherein a second image of the first vehicle body target marker, in a second field of view continuous reflective surface of the second independently adjustable mirror, is alignable with the second aiming marker of the second independently adjustable mirror, wherein an image of the second vehicle body target marker, in a third field of view of the continuous reflective surface of the third independently adjustable mirror, is alignable with the third aiming marker of the third independently adjustable mirror, wherein no image of the second vehicle body target marker, is alignable in the first field of view with the first aiming marker or in the second field of view with the second aiming marker.
Therefore for those reasons stated above and for those reasons stated in the applicant arguments filed 12/30/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-16, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872